IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
RAYMOND MANUEL
TURNER,                             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3120

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 22. 2016.

An appeal from the Circuit Court for Alachua County.
William E. Davis, Judge.

Nancy A. Daniels, Public Defender, and Kevin P. Steiger, Assistant Public
Defender, Apalachicola, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B. L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.